Citation Nr: 0407148	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastrointestinal 
disorders.

2.  Entitlement to service connection for gastrointestinal 
disorders.

REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from April 1962 to April 1964.  
In April 1964 he was transferred to the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's petition to reopen his 
claim for entitlement to service connection for 
gastrointestinal disorders.

As set forth below, the Board finds that new and material 
evidence has been submitted to reopen this claim.  However, 
the Board cannot adjudicate the claim without additional 
development.  The reopened claim is therefore REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran was notified of a March 1987 rating decision 
that denied service connection for a stomach disorder, but he 
did not appeal, and that rating decision is final and binding 
on him based on the evidence then of record.

2.  Some of the additional evidence received since the March 
1987 denial was not previously of record and is so 
significant that is must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision denying service connection 
for a stomach disorder, of which the veteran was notified but 
did not appeal, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since that March 1987 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.303 (2003), 3.156 (2000 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's August 2001 petition to reopen his claim.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. at 422.  The Court also held in Pelegrini 
that that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must, in addition 
to the three elements specified in Charles and Quartuccio, 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
Recently, in VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA's 
Office of General Counsel held that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2003)).  Here, the 
veteran's petition to reopen his claim was received on August 
15, 2001 (just prior to this date) so the former definition 
of new and material evidence at 38 C.F.R. § 3.156(a) applies.  
According to the old definition, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As to the provisions of the VCAA and implementing regulations 
that do apply, they will be addressed after the Board reopens 
the claim (in this decision) and further develops the 
evidence.  Obviously then, there is no possibility of 
prejudicing the veteran by issuing this decision because it 
reopens his claim, directs further development of it, and 
reserves determining whether there has been compliance with 
the VCAA and implementing regulations until the additional 
development is completed.  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

In this case, the VA previously considered and denied the 
veteran's original claim for service connection for a stomach 
disorder, and notified him of this decision, in March 1987.  
The VA's March 1987 decision denying service connection for a 
stomach disorder is final and binding on the veteran based on 
the evidence then of record.  To reopen this claim, which has 
been more specifically characterized as gastrointestinal 
disorders, he must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156 (2000), 20.1100, 20.1104, 20.1105 (2003).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. at 393-394; see also Fossie v. 
West, 12 Vet. App. 1 (1998).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995).  The question of the probative value 
of this evidence does not arise until the claim is reopened 
and addressed on the full merits.

The RO's March 1987 denial acknowledged the veteran's in-
service hospitalization for gastroenteritis of unknown cause 
and for atrophic gastritis.  The RO also noted a September 
1977 private medical record that reflects loose bowels with 
abdominal cramping and a burning sensation.  The RO also 
recounted that the December 1986 VA examination showed 
irritable bowel syndrome with old x-rays of a small fixed 
hiatal hernia and a history of healed old small pyloric 
ulcer.  A review of the claims file reflects an October 1977 
private medical record that indicates irritable bowel 
syndrome.  There is also an August 1983 private medical 
record that notes that the veteran complained of intermittent 
stomach cramps for the previous 10 years.

The RO concluded that, "[w]ith no documentations of symptoms 
in service, no evidence of chronic disease on the National 
Guard enlistment, [which was] only a couple of weeks after 
discharge, and no evidence of symptoms after discharge until 
late 1977, no basis for grant of service connection is 
found."

At the July 2003 hearing before an Acting Veterans Law Judge 
(VLJ) of the Board, the veteran noted his recent VA 
colonoscopy (transcript at page 6 or "p. 6"), which is also 
reflected in the February 2003 VA outpatient treatment 
(VAOPT) records.  The February 2003 VAOPTS reflect removal of 
a polyp from the colon and discussion between the veteran and 
the physician of irritable bowel syndrome (IBS) and 
gastroesophagael reflux disease (GERD).  The veteran stated 
at the hearing that the complaints and symptoms at this time 
were the same as those he had experience in the military (p. 
6) and they had been ongoing since military service (p. 7).  
The veteran's wife also stated that his in-service symptoms 
and complaints continued from that time until the present 
(pp. 8-11). The veteran and his spouse described in detail 
the symptoms he experienced (pp. 10,14,15).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The RO's 1987 decision acknowledged the veteran's in-service 
gastrointestinal problems and the then-current 
gastrointestinal disorders that dated back to at least 1977, 
but denied the claim because of the lack of a nexus between 
the two, largely due to the time between discharge and the 
1977 private medical record.  However, the veteran and his 
spouse have now alleged that the symptoms of the 
gastrointestinal disorders have been continuous.  This 
testimony is presumed credible, and the veteran is competent 
to testify as to the stomach pain he has felt, and he and his 
spouse are competent to testify as to the symptoms they 
observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (lay testimony competent so long as it remains 
centered upon matters within knowledge and personal 
observations of witness).  Moreover, the 1983 private medical 
record refers to complaints of stomach cramps for the 
previous 10 years, thus partially supporting the veteran's 
and his spouse's statements that he has had symptoms of 
gastrointestinal disorders continuously since service.  In 
addition, the December 1986 VA examiner diagnosed the veteran 
with irritable bowel syndrome, the same the diagnosis in the 
1977 medical record.  Further, the December 1999 to February 
2002 VAOPTs show numerous instances of treatment for 
gastrointestinal problems and include references to irritable 
bowel syndrome.  Thus, the testimony of the veteran and his 
spouse and the new VAOPTS constitute evidence that is both 
new and material to the veteran's case.  Accordingly, his 
claim for entitlement to service connection for 
gastrointestinal disorders must be reopened. 


ORDER

The petition to reopen the claim for service connection for 
gastrointestinal disorders is granted, subject to the Board's 
further development of the evidence concerning this claim.



REMAND

One of the provisions of the VCAA, 38 U.S.C.A. 
§ 5103A(d)(1)(a) (West 2002), states that the duty to assist 
a claimant includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  
Section 5103A(d)(2) provides when such an examination or 
opinion is necessary. 

As noted in the above decision granting reopening of this 
claim, the veteran has demonstrated that he has a current 
gastrointestinal disability that may be associated with his 
military service.  However, there is insufficient evidence to 
make a decision on this claim because neither the VA nor the 
private physicians opined as to the possible nexus between 
the veteran's current gastrointestinal disorder and those he 
experienced in military service.  Consequently, a VA 
examination is needed to render the necessary opinion as to 
the etiology of the veteran's gastrointestinal disorders.  

Moreover, at the hearing, the veteran's spouse indicated the 
possibility that there were relevant private medical records 
subsequent to service but preceding those in the claims file 
(pp. 14,18).  The RO should help in obtaining these records 
pursuant to the VCAA's duty to assist provisions.  See 
38 U.S.C.A. § 5103A (West 2002);  38 C.F.R. § 3.159 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim.

2.  The RO should also ask the veteran to 
provide the names and addresses of any 
private clinical sources and approximate 
dates of treatment or evaluation relating 
to his gastrointestinal disorders, other 
than those records already associated 
with the file, including, but not limited 
to, those pertaining to treatment between 
discharge and 1977, in particular Drs. 
Dued and Snotty, as indicated at the 
Board hearing (pp. 14,18).  Ask the 
veteran  to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies or to obtain 
the records himself.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  The RO also should obtain copies of 
all of the records of the veteran's VA 
treatment for gastrointestinal disorders 
since February 2002 including, but not 
limited to, any additional treatment he 
has received at the Columbia, South 
Carolina VA Medical Center.  Any records 
obtained should be associated with the 
other evidence in the claims file.

4.  After any additional evidence is 
obtained, schedule the veteran for an VA 
gastrointestinal examination to assess 
the nature, time of onset, and etiology 
of the veteran's gastrointestinal 
disorders.

The claims folder is to be made available 
to the examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current gastrointestinal disorders are 
related to those he experienced during 
military service, or otherwise related to 
military service.  If no opinion can be 
rendered, an explanation should be set 
forth.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claim.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the case to the Board.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



